Case 7:21-mj-00015-RCG Document5 Filed 01/13/21 Page 1 of F | | E /)

AO 199A (Rev. 5.99) Order Setting Conditions of Release

 

 

UNITED STATES DISTRICT COURT JAN 13 2021
WESTERN DISTRICT OF TEXAS CLERK, U.S. DISTRICT: COURT
MIDLAND-ODESSA DIVISION WESTERN aE T OF TEXAS
BY.
DEPUTY CLERK
United States of America § ORDER SETTING CONDEHIONS
Plaintiff § OF RELEASE :
§
VS. § Case Number: MO:21-M -00015(1)
§
(1) Jenny Louise Cudd §

Defendant
IT IS ORDERED that the release of the defendant is subject to the following conditions:

(1) The defendant shall not commit any offense in violation of federal, state or local law while on
release in this case.

(2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing
before any change in address and telephone number.

(3) The defendant shall appear at all proceedings as required and shall surrender for service of any
sentence imposed as directed. The defendant shall appear (if blank, to be notified)

U.S. Courthouse, Midland Magistrate Courtroom, on the First Floor of the United States
Courthouse, 200 E. Wall, Midland, TX

Place

on

 

Date and Time
Release on Personal Recognizance or Unsecured Bond
IT IS FURTHER ORDERED that the defendant be released provided that:

( X ) (4) The defendant promises to appear at all proceedings as required and to surrender for service of any
sentence imposed.

( X ) (5) The defendant executes a personal recognizance bond

 
Case 7:21-mj-00015-RCG Document5 Filed 01/13/21 Page 2 of 3

AQ 199B (Rev. 8/99) Additional Conditions of Release
Additional Conditions of Release

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of
other persons and the community.
IT IS FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:
( ) (6) The defendant is placed in the custody of:
(Name of person or organization)
(Address)
(City and state) (Tel. No.)

 

 

 

who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of release or
disappears.

Signed:

 

Custodian ar Proxy Date
(X) (7) The defendant shall:
(X) (a) report to the United States Pretrial Services Office
telephone number (432) 570-0014 . as directed by Pretrial Services Officer
(_) (b) execute a bond or an agreement to forfeit upon failing to appear as required the following sum of money or designated property:

 

( ) () _ post with the court the following indicia of ownership of the above-described property, or the following amount or percentage of
the above-described

 

) (d) execute a bail bond with solvent sureties in the amount of $

 

)  {e) maintain or actively seek employment.

) (g) surrender any passport to:

 

} (h) — obtain no passport.

(
(
( ) @) maintain or commence an education program.
(
{
() (i abide by the following restrictions on personal association, place of abode, or travel:

 

(.) @)__ avoid all contact, directly or indirectly, with any persons who are or who may become a victim or potential witness in the subject
investigation or prosecution, including but not limited to:

 

() (kK) undergo medical or psychiatric treatment and/or remain in an institution as follows:

 

( ) () _ return to custody each (week)day as of o'clock after being released each (week)day as of

 

 

o'clock for employment, schooling, or the following limited purpose(s):

 

() (m)_ maintain residence at a halfway house or community corrections center, as deemed necessary by the pretrial services office or
supervising officer.
() (n) _ refrain from possessing a firearm, destructive device, or other dangerous weapons.
()  (e) refrain from [| any [| excessive use of alcohol.
(.) (p) _ refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless
prescribed by a licensed medical practitioner.
() (q)__ submit to any method of testing required by the pretrial services office or supervising officer for determining whether the
defendant is using a prohibited substance. Such methods may be used with random frequency and include urine testing. the
wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing.
( ) @) _ participate in a program of inpatient or outpatient substance abuse therapy and counseling if deemed advisable by the pretrial
services office or supervising officer.
( ) (s) _ refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy of any prohibit
substance testing or electronic monitoring which is (are) required as a condition(s) of release.
( ) () _ participate in one of the following home confinement program components and abide by all the requirements of the program
which [| will or [] will not include electronic monitoring or other location verification system, You shall pay all or
part of the cost of the program based upon your ability to pay as determined by the pretrial services office or supervising officer.
( )G) Curfew. You are restricted to your residence every day from to , or as
directed by the pretrial services office or supervising officer; or

( ) Gi) Home Detention. You are restricted to your residence at all times except for employment; education;religious
services; medical, substance abuse, or mental health treatment: attorney visits; court appearances; court-ordered
obligations; or other activities as pre-approved by the pretrial services office or supervising officer; or

(_) (iii), Home Incarceration. You are restricted to your residence at all times except for medical needs or treatment,
religious services, and court appearances pre-approved by the pretrial services office or supervising officer.

(.) () Within 24 hours, report to the pretrial services office or supervising officer any contact with any law enforcement personnel,
including, but not limited to, any arrest, questioning, or traffic stop.

 

 

() (vy) report and maintain information regarding medical conditions, medications and related therapies to USPS.
( ) @®
( ) &)

 
Case 7:21-mj-00015-RCG Document5 Filed 01/13/21 Page 3 of 3
AO 199C (Rev. 12/03) Advice of Penalties and Sanctions
Advice of Penalties and Sanctions

TO THE DEFENDANT
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your
arrest, a revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of
imprisonment, a fine or both.

The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of
imprisonment of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense
is a misdemeanor. This sentence shall be in addition to any other sentence.

Federal law makes it a crime punishable by up to 10 years of imprisonment, and a $250,000 fine or both to obstruct a
criminal investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a
witness, victim or informant; to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to
intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted
of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall

be fined not more than $250,000 or imprisoned for not more than ten years or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be
fined not more than $250,000 or imprisoned for not more than five years or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other
offense. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgement of Defendant

I acknowledge that I am the defendant in this case and that | am aware of the conditions of release. | promise to obey all
conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and

sanctions set forth above. 2
Signatyfé of Defendant a5

 

 

Directions to United States Marshal

(X) The defendant is ORDERED released after processing.

( ) The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial officer that
the defendant has posted bond and/or complied with all other conditions for release. The defendant shall be produced
before the appropriate judicial officer at the time and place specified, if still in custody.

  
 

/= 1 3B-2eadl ;
Date RONALD‘C. GRIFFIN
UNITED STATES MAGISTRATE JUDGE

 
